Citation Nr: 0026161	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residuals of a laceration 
of the left anterior forehead.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected residuals of a cyst of the 
back, status post excision.  

3.  The propriety of the initial noncompensable evaluation 
assigned for service-connected allergic rhinitis.  

4.  The propriety of the initial noncompensable evaluation 
assigned for a service-connected left shoulder bursitis.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the RO.  

(The issues of increased ratings for the veteran's service-
connected allergic rhinitis and left shoulder bursitis will 
be addressed in the Remand portion of this document.)  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since January 1, 1993, has the veteran's 
service-connected residual laceration of the left anterior 
forehead been shown to have been demonstrated by a scar that 
is tender and painful on objective demonstration or poorly 
nourished with repeated ulceration; the residual scar is not 
shown to be moderately disfiguring or produce limitation of 
function.  

3.  At no time since January 1, 1993, have the veteran's 
service-connected residuals of a cyst on the back, status 
post excision, been shown to have been demonstrated by a scar 
that is tender and painful on objective demonstration or 
poorly nourished with repeated ulceration; the residual scar 
is not shown to produce limitation of function.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of the laceration 
of the left anterior forehead have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.7, 4.118 including Diagnostic Codes 7800, 7803, 7804, 7805 
7818 (1999).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of the cyst of the 
back, status post excision have not been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.118 including Diagnostic Codes 7800, 7803, 7804, 7805, 7818 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and  capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


A. Background

In April 1994, the RO granted service connection for the 
residuals of a laceration of the left anterior forehead, and 
for status post excision of a cyst on the back.  At the time, 
each disorder was assigned a noncompensable rating effective 
on January 1, 1993.  The veteran appealed these initial 
ratings on the basis that they did not accurately reflect the 
extent of his disabilities.  

During his August 1994 RO hearing, the veteran asserted that 
the scar on his forehead was noticeable and had to be covered 
up with stage makeup whenever he gave speeches or spoke 
before a television audience.  The veteran asserted that he 
was self conscious of this scar and that its presence 
directly affected his ability to provide for his family 
financially.  With regard to the status post excision of the 
cyst on his back, the veteran testified that this had 
resulted in a scar that was very sensitive to the touch.  

The veteran was afforded a VA examination in October 1994.  
At that time, the veteran reported that he had a sensitive 
scar on his back.  The examination revealed that the veteran 
had a three by one and one-half centimeter elliptical scar of 
the posterior right shoulder and another scar that was 
difficult to see near the left eyebrow.  Both scars were 
found to be dysesthetic to the touch.  The diagnosis included 
that of scar residuals.  

The veteran underwent further VA examination in March 1999.  
The examination report noted that the veteran's medical 
history included the removal of a cyst from his right 
shoulder and a laceration on his left forehead.  The examiner 
reported that the veteran was asymptomatic from both.  The 
examination revealed that the veteran had a very faint scar 
on the top of the bridge of his nose.  This scar was noted to 
be about a quarter of an inch long, well healed and 
nontender.  Objective findings included that of a well-healed 
scar on the veteran's right shoulder blade.  It was reported 
that the scar was hyperpigmented and appeared to be pink and 
vilacious (sic) and measured about one inch in diameter.  The 
examiner noted that there was no tenderness or loss of 
subcutaneous tissue or muscle associated with this scar.  The 
diagnosis included no residuals of laceration on the left 
anterior forehead and no residuals of a removal of a cyst, 
except for a scar on his back.  


B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected residuals of a laceration of 
the left anterior forehead and the service-connected 
residuals of a cyst on his back, status post excision, are 
each currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 
is for rating scars based on the limitation of function of 
the body part affected.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 
noncompensable evaluation is warranted for a slight scar of 
the head, face or neck.  A 10 percent rating is warranted for 
a moderate, disfiguring scar, and a 30 percent rating 
requires that such a scar be severe, especially if it 
produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation will be assigned 
for complete or exceptionally repugnant deformity of one side 
of face or marked or repugnant bilateral disfigurement.  The 
10 percent rating may be increased to 30 percent or the 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial, poorly nourished and with repeated ulceration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

Scars that are superficial, tender and painful on objective 
demonstration also warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has, at no time since January 1, 
1993, demonstrated a level of impairment sufficient to 
warrant assignment of a compensable rating for either the 
service-connected residuals of a laceration of the left 
anterior forehead or the service-connected residuals of a 
cyst on the back, status post excision.  

As noted, the records show that the residuals of each 
disorder are essentially only scar on the forehead and a scar 
on the back.  The VA examination reports of record have not 
shown that either of the veteran's scars limit the function 
of a body part or present any physical impairment.  
Additionally, neither the residual scar was ever found to be 
poorly nourished with repeated ulceration.  

Furthermore, despite the veteran's assertions regarding a 
painful scar on his back, neither scar was ever found to be 
tender and painful on objective demonstration.  The 
examination reports have indicated that scar from the cyst 
excision on the back was dysesthetic (October 1994) and 
nontender (March 1999).  While one of the scars involved the 
veteran's forehead, the evidence of record does not show that 
this scar was ever moderately disfiguring.  To the contrary, 
the examiner performing the October 1994 VA evaluation noted 
that the scar near the veteran's left eyebrow was difficult 
to see, and the examiner performing the March 1999 VA 
evaluation described the scar above the bridge of the 
veteran's nose as faint, about a quarter of an inch long, 
well healed and nontender.  

While the veteran testified at his August 1994 hearing that 
the scar on his back was painful and that the scar on his 
forehead was disfiguring, the objective evidence of record 
does not support these assertions.  In short, the records 
show that the veteran's service-connected residuals of a 
laceration of the left anterior forehead have been 
demonstrated as only a slight scar.  Similarly, the service-
connected residuals of a cyst on the back, status post 
excision, have been demonstrated by no more than a 
hyperpigmentented nontender scar.  Consequently, the records 
on file do not show that compensable ratings for either scar 
are warranted at any point since January 1, 1993, under any 
of the provisions for rating scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-7805, 7818.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for these service-connected disorders as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (heinafter Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
hereinabove, however, at no time since January 1, 1993, has 
the veteran demonstrated a level of impairment consistent 
with a compensable evaluation for these service-connected 
disorders.  

The preponderance of the evidence is against the veteran's 
claims for a compensable evaluations for either his service-
connected residuals of a laceration of the left anterior 
forehead or his service-connected cyst on the back, status 
post excision.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  



ORDER

An initial compensable evaluation for the service-connected 
residuals of the laceration of the left anterior forehead is 
denied.  

An initial compensable evaluation for the service-connected 
residuals of the cyst on the back, status post excision, is 
denied.  



REMAND

In this case, the veteran contends that his service-connected 
allergic rhinitis and his service-connected left shoulder 
disorder are more severe than the current non-compensable 
ratings indicate.  As noted, the Board finds that the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle, supra.  

Turning first to the veteran's claim for an increased rating 
for his allergic rhinitis, the Board notes that during the 
pendency of the veteran's appeal, the rating schedule 
criteria for evaluating respiratory disorders changed in 
October 1996.  The Court has stated that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded the version most favorable to the appellant 
will apply unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990). 

A careful review of the file shows that while the veteran's 
February 2000 Supplemental Statement of the Case indicates 
that the veteran's service-connected allergic rhinitis was 
evaluated under both the old and the new criteria, his latest 
VA examination did not provide the medical findings necessary 
to conclude whether or not a higher rating was warranted 
under the former criteria.  Specifically, the Board finds 
that the March 1999 VA examination did not comment as to the 
presence or absence of atrophy of the intranasal structure, 
moderate secretion, crusting, ozena and anosmia.  As these 
medical findings are crucial for rating the veteran's 
service-connected allergic rhinitis under the criteria in 
effect prior to October 1996, the case must be remanded to 
afford the veteran a new VA examination.  The examiner 
performing the evaluation should be given a copy of the 
rating criteria and directed to discuss the service-connected 
allergic rhinitis in light of both the old and the new 
criteria governing ratings for respiratory disorders.  

With regard to the veteran's claim for an increased rating 
for his service-connected left shoulder disorder, the Board 
again finds that the veteran's March 1999 VA evaluation does 
not provide the medical evidence necessary for rating that 
disorder.  Specifically, the Board notes that the most recent 
VA evaluation provides conflicting measurements with regard 
to the limitation in the range of motion of the veteran's 
left shoulder on abduction. One finding was that left 
shoulder abduction was from 0 to 100 degrees (just above 
shoulder level) and another finding was that shoulder 
abduction was from 0 to 90 degrees bilaterally.  \

The Board notes that this finding is particularly pertinent 
because 90 degrees is shoulder level (according to 38 C.F.R. 
§ 4.71, Plate I) and one of the provisions for rating 
disability of the shoulder (Diagnostic Code 5201) provides 
for a 20 percent rating for limitation of motion of the arm 
at shoulder level.  In addition to the conflicting medical 
findings, the March 1999 also examination failed to indicate 
the extent, if any, to which the veteran's service-connected 
left shoulder disability becomes worse during flare-ups.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The most recent examination indicated that the veteran did 
not have easy fatigability, incoordination, or additional 
loss of range of motion of the left shoulder, however, the 
examining physician did not indicate whether there was any 
additional disability due to any pain with use, weakened 
movement, or flare-ups.  On remand, the veteran should be 
given a new VA examination during which time the examiner 
should identify clinical findings in detail and address the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
to include during flare-ups.  

Finally, the Board also finds that further development of the 
record is indicated in order to adjudicate the veteran's 
claims.  Since the file contains no record of medical 
treatment for the service-connected allergic rhinitis or the 
left shoulder disorder since the March 1999 VA examination, 
the RO should obtain any additional ongoing treatment records 
pertinent to the veteran's claims.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

As such, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected allergic rhinitis 
and left shoulder disorder since March 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The veteran should then be afforded a 
VA  examination to determine the current 
nature, extent, and manifestations of his 
service-connected allergic rhinitis.  The 
examiner should be given a copy of both 
the current and the former criteria for 
rating allergic rhinitis, and should be 
asked to list his or her findings in 
relation to both the old criteria and the 
new criteria for rating respiratory 
disabilities in light of Karnas.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, must be made 
available to the examiner for review 
prior to the examination.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left shoulder disorder.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed, X-ray 
findings of arthritis must be noted, and 
the examination must include complete 
range of motion testing for the left 
shoulder.  The examiner should 
differentiate, to the extent possible, 
the symptoms due to the veteran's 
service-connected left shoulder disorder 
from those due to nonservice-connected 
problems.  If this is not possible, the 
examiner should so state.  The examiner 
should also specifically comment as to 
whether the veteran's service-connected 
left shoulder disability is productive of 
limitation of motion of the arm.  See 38 
C.F.R. § 4.71a including Diagnostic Code 
5201 (1999).  In addition, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
shoulder joint due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also describe 
the degree of any additional range of 
motion lost due to pain on use or during 
flare-ups.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


